Exhibit AMENDMENT NO. 1 dated as of February 22, 2008 to Credit Agreement dated as of August 24, 2007 Among MIPS TECHNOLOGIES, INC., as the Borrower, VARIOUS FINANCIAL INSTITUTIONS, as the Lenders, JEFFERIES FINANCE LLC, as Sole Lead Arranger, Sole Bookrunner, Collateral Agent, Administrative Agent, Sole Syndication Agent and Sole Underwriter EXECUTION VERSION AMENDMENT NO. 1 TO CREDIT AGREEMENT This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is entered into as of February 22, 2008, among MIPS TECHNOLOGIES, INC., a Delaware corporation (the “Borrower”); (ii) the Required Lenders (as defined in the Credit Agreement defined below) and JEFFERIES FINANCE LLC (“JF”), as administrative agent (in such capacity, the “Administrative Agent”) and is acknowledged and consented to by each Subsidiary Guarantor (as defined in the Credit Agreement referred to below).Capitalized terms used herein and not otherwise defined herein shall the respective meanings ascribed to such terms in the Credit Agreement defined below. RECITALS: A.The Borrower, the Lenders, the Administrative Agent and JF, as collateral agent, sole bookrunner, sole lead arranger, sole syndication agent and sole bookrunner are parties to that certainCredit Agreement, dated as of August 24, 2007 (as the same may from time to time be amended, amended and restated, supplemented, waived or otherwise modified, the “Credit Agreement”).The Subsidiary Guarantors are party to that certain Guaranty (as the same may be from time to time amended, amended and restated, supplemented, waived or otherwise modified, the “Guaranty”) in favor of the Administrative Agent. B.The Borrower, the Administrative Agent and the Lenders desire to amend the Credit Agreement to modify certain provisions thereof. AGREEMENT: Section 1.Amendments.In consideration of the premises and mutual covenants set forth herein and for other valuable consideration and subject to the conditions and upon the terms set forth herein, the Credit Agreement is hereby amended as follows: 1.1New Definitions.Article I of the Credit Agreement is hereby amended to add the following new definitions thereto: ““Amendment No. 1 Effective Date” means February 22, 2008.” ““CAD Agreement” means any licensing agreement, license and maintenance agreement, purchase agreement or similar arrangement providing for the licensing of computer-aided design technology to which the Borrower or any of its Subsidiaries is a party, in each case to the extent such agreement provides for the deferral of purchase price for periods in excess of one year (but excluding any maintenance and similar fees).” 1.2Amendments to Definitions in
